05/12/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 19-0679


                                          DA 19-0679
                                                                            FILED
LISA WARRINGTON,                                                             MAY 12 2020
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
             Plaintiff and Appellant,                                      State nf Montana



      v.                                                                ORDER

GREAT FALLS CLINIC, LLP,

             Defendant and Appellee.


       Before the Court is the Appellee Great Falls Clinic,LLP's("Clinic") motion to strike
page seven of Appellant Lisa Warrington's ("Warrington") reply brief filed on
April 22, 2020. The Clinic argues that Warrington's argument is improper because it is not
"confined to new matter raised in the brief of the Appellee as required by
M. R. App. P. 12(3). The Clinic claims that Warrington's reply briefimproperly presents for
the first time her argument as to how she calculates the post-judgment interest she seeks.
The Clinic claims post-judernent interest was never addressed in its response briefand thus
Warrington's reply brief addressing it is improper.
       Warrington filed her objection on April 30,2020,arguing that she has maintained her
position that she is entitled to a daily rate ofinterest until judgment is fully satisfied and that
shc was responding directly to the Clinic's brief.
       In the meantirne, the Clerk of Court sent this rnatter up to the Court as fully briefed
and ready for classification. Because the case is fully briefed and soon will be considered for
submission,the Court will take the motion to strike under advisement for consideration with
the merits ofthe appeal.
       IT IS THEREFORE ORDERED that the Appellee*s Motion to Strike is TAKEN
UNDER ADVISEMENT.
The Clerk is Ucted to give notice of this Order to all counsel of record.
Dated this 1 2_ day of May,2020.



                                                      Chief Justice




                                                         Justices